Citation Nr: 0005743
Decision Date: 03/03/00	Archive Date: 09/08/00

DOCKET NO. 95-31 815               DATE MAR 03, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

Entitlement to service connection for uterine fibrosis and
osteoarthritis of multiple joints.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had active service from November 1973 to February 1995.
By rating action dated in July 1995 the Department of Veterans
Affairs (VA) Regional Office,

Muskogee, Oklahoma, denied entitlement to service connection for
uterine fibrosis, meralgia paresthetica, osteoarthritis,
tuberculosis and a rash on the left buttock. The veteran appealed
from those decisions. In May 1997 the veteran testified at a
hearing before a member of the Board of Veterans' Appeals (Board)
sitting at the regional office. The case was before the Board in
January 1998 when it was remanded for further action. In an October
1999 rating action, the regional office granted entitlement to
service connection for meralgia paresthetica, tuberculosis and a
rash on the left buttock. Thus, those matters are no longer in an
appellate status. The regional office confirmed and continued the
prior denials of service connection for uterine fibrosis and
osteoarthritis. Those issues are again before the Board for further
appellate consideration.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeals has been obtained by the regional office.

2. Uterine fibrosis has not been medically demonstrated to have
been present either during the veteran's military service or
subsequent to her separation from service.

3. When the veteran was examined for retirement from service in
January 1995 it was noted that she had been seen for painful knees,
ankles, right hand and right hip in 1994, possibly osteoarthritis,
but had not been treated for that condition.

4. When the veteran was examined by the VA in March 1998, the
diagnoses included degenerative joint disease (arthritis) of the
right hip, but arthritis was not confirmed in any other joint.

5. There is a reasonable probability that the veteran's right hip
arthritis began during her active military service.

2 -

CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for service
connection for uterine fibrosis. 38 U.S.C.A. 1110, 1131, 5107 (West
1991).

2. Service connection for osteoarthritis of the right hip is in
order as there is a reasonable probability that it was incurred
during service, but service connection for arthritis of any other
joint is not in order as no such current disability is present. 38
U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 38
C.F.R. 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the veteran's
claims is whether she has prevented evidence of well-grounded
claims; that is, claims which are plausible. If she has not
presented well-grounded claims, her appeal must fail and there is
no duty to assist her further in the development of the claim
because such additional development would be futile. 38 U.S.C.A.
5107(a); effective on and after September 1, 1989. As will be
explained below, the Board finds that the claim for service
connection for uterine fibrosis is not well grounded. The Board
finds that the veteran's claim for service connection for
osteoarthritis of multiple joints is well grounded. The Board is
also satisfied that all relevant facts regarding that claim have
been properly developed.

1. The Claim for Service Connection for Uterine Fibrosis

The veteran's service medical records do not reflect the presence
of uterine fibrosis.

The veteran's initial claim for VA disability benefits was
submitted in February 1995. She referred to uterine fibroids among
other conditions.

- 3 -

During the course of the May 1997 hearing on appeal the appellant
testified that she had been told she had a fibroid tumor following
a Pap smear in 1994.

The veteran thereafter submitted records from Shelba G. Bethel,
M.D., and Kathleen E. Lewis, M.D., reflecting treatment for various
conditions during 1995 and 1996. A cytopathology consultation
report in September 1995 reflected no abnormalities on the
veteran's Pap smear. A cytopathology report in August 1996 showed
no dysplastic or malignant cells.

The veteran was afforded a VA gynecological examination in March
1998. She stated that prior surgery for an abnormal Pap smear had
been performed in 1981. Since that time she had had negative Pap
smears.

On examination of the abdomen, no masses were palpated. The uterus
was anterior and slightly enlarged with no masses being palpated.
On examination of the adnexa no masses were palpated. The cervix
was negative. Rectovaginal examination was confirmatory. Hemoccult
study was negative. The examiner indicated that no gynecological
pathology had been found.

"A determination of service connection requires the finding of the
existence of a current disability and a determination of a
relationship between that disability and an injury or disease
incurred in service." Watson v. Brown, 4 Vet. A@pp. 309, 314
(1993). A service connection claim must be accompanied by evidence
which establishes that the claimant currently has the claimed
disability. Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A well-grounded claim requires more than an allegation; the
claimant must submit supporting evidence. Tirpak v. Derwinski, 2
Vet. App. 609 (1992). In this case, there is no medical evidence
establishing that uterine fibrosis was either present during the
veteran's active military service or that she currently has such a
condition. Accordingly, since there is no medical evidence that
would support the veteran's contention, the Board concludes that
the veteran has not met the initial burden of presenting evidence
of a well-grounded claim imposed by 38 U.S.C.A.

4 -

5107. It follows that favorable action in connection with her
appeal for service connection for uterine fibrosis is not in order.
The Board also views its discussion in this case as sufficient to
inform the veteran of the elements necessary to complete her
application for a claim.for service connection for uterine
fibrosis. See Robinette v. Brown, 8 Vet. App. 69 (1995).

II. The Claim for Service Connection for Osteoarthritis of Multiple
Joints

The veteran's service medical records reflect that when she was
examined for retirement from service in January 1995, it was
indicated that she had had painful knees, ankles, right hand and
right hip in 1994, possibly osteoarthritis, but had not been
treated for that condition.

In her claim for VA disability benefits submitted in February 1995,
the veteran referred to various conditions including
osteoarthritis.

At the May 1997 hearing, the veteran related that she had
osteoarthritis involving the right side of her body and had seen
her private physician for joint pain and stiffness.

The records from Dr. Lewis reflect that the veteran was seen in
December 1995 with complaints of joint pain and stiffness of the
hands and ankles.

The veteran was afforded a VA orthopedic examination in March 1998.
She complained of pain involving her right hand, elbow, hip and
ankles. She also noted some swelling in the fingers and possibly in
the ankles, primarily in the mornings or with repeated use of those
joints and when there was dampness in the air. She stated that she
began to notice those problems in the early 1980's.

Examination of the joints showed that the right hand had a normal
appearance with full range of motion. There was no joint effusion
or erythema. The dexterity and strength of the hand was intact. The
right elbow had a full range of motion with a normal appearance.
The right hip, right knee and ankles had a full range of motion.

- 5 -

There was no crepitation or ligamentous instability or joint
effusion of the knees or ankles. There was no evidence of deformity
or erythema of any of the joints. Examination of the spine showed
a normal posture and appearance with a full range of motion.

X-ray study of the right hand and wrist was within normal limits.
X-ray study of the right elbow was also within normal limits. X-ray
study of the hips showed no evidence of a fracture or subluxation.
The joint spaces were well preserved and the articular surfaces
were smooth and outlined. Mild arthritic changes were present at
the symphysis pubis in the form of subchondral bony sclerosis and
minimal osteoarthritic spur formation. Mild degenerative-type
sclerotic changes were also present along the inferior aspect of
the sacroiliac joints. The impression was mild osteoarthritic
changes. X-ray studies of the ankles showed no evidence of a
fracture. There were small calcaneal spurs.

Diagnoses were made of arthralgia (pain) of the right elbow and
right ankle and degenerative joint disease (arthritis) of the right
hip.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A. 
1110, 1131.

Where a veteran served continuously for ninety (90) days or more
during a period of war or during peacetime service after December
31, 1946, and osteoarthritis becomes manifest to a degree of 10
percent within one year from the date of termination of such
service, such disease shall be presumed to have been incurred in
service, even though there is no evidence of such disease during
the period of service. This presumption is rebuttable by
affirmative evidence to the contrary. 38 U.S.C.A. 1101, 1112, 1113,
1137; 38 C.F.R. 3.307, 3.309.

When the veteran was examined for retirement from service in
January 1995 it was indicated that she had had painful knees,
ankles, right hand and right hip in 1994, considered to be possibly
osteoarthritis, but she had not been treated for that condition.

6 -

The medical records from Dr. Lewis reflect that the veteran was
seen in December 1995 with complaints of joint pain and stiffness
of her hands and ankles.

When the veteran was afforded the VA orthopedic examination in
March 1998 she complained of pain involving her right hand, elbow,
hip and ankles. Physical examination of the right hand, right
elbow, right knee, right hip and ankles was normal and X-ray
studies of the right hand and wrist and right elbow were also
normal. The diagnosis pertaining to the right hand, right elbow and
right ankle was simply arthralgia or pain involving those joints.
Pain is a symptom which may, or may not represent an underlying
disability. In the absence of clinical or x-ray findings of some
underlying disability, there is, quite simply, nothing for which
service connection may be granted. However, the x-ray study of the
veteran's hip did show mild degenerative joint disease, or
osteoarthritic changes and the VA orthopedic examiner diagnosed
degenerative joint disease or osteoarthritis of the right hip. In
view of the veteran's complaints of joint pain during service and
when she was seen by her private physician in December 1995, the
Board can conclude that there is a reasonable probability that the
osteoarthritis of the right hip which was found in May 1998
developed during her period of active military service.
Accordingly, it follows that entitlement to service connection for
osteoarthritis of the right hip, but no other joint, is in order.
38 U.S.C.A.  1110, 1131. In arriving at its decision in this regard
the Board has resolved all doubt in favor of the veteran. 38
U.S.C.A. 5107.

7 -

ORDER

Entitlement to service connection for uterine fibrosis and
arthritis of joints other than the right hip is not established.
The appeal is denied to this extent.

Entitlement to service connection for osteoarthritis of the right
hip is established. To this extent the appeal is granted.

ROBERT D. PHILIPP 
Member, Board of Veterans' Appeals



